Exhibit 10.1

 

FIRST AMENDMENT TO

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA DEFERRED COMPENSATION PLAN

 

Eligibility

 

WHEREAS, under Section 8.1 of The Prudential Insurance Company of America
Deferred Compensation Plan, as amended and restated effective October 10, 2011
(the “Plan”), the Vice President of Compensation (the “VP”) is authorized to
adopt minor amendments to the Plan without the prior approval of the
Compensation Committee of the Board of Directors that (i) are necessary or
advisable for purposes of complying with applicable laws and regulations,
(ii) relate to administrative practices under the Plan, (iii) relate to the
selection or deletion of additional notional investment options for Plan
participants in their accounts, or (iv) have an insubstantial financial effect
on the Plan; and

 

WHEREAS, the VP wishes to amend the Plan to update and clarify the categories of
employees or agents eligible to participate in the Plan.

 

NOW, THEREFORE, the Plan is amended, effective as of October 5, 2012, as
follows:

 

  1. Section 3.1(a)(iii)(B) is hereby amended and restated to read as follows:

 

“For Plan Year 2001 Deferral Commitments and beyond:

 

A Home Office Sales Professional at grade LMS and above or at grade 540 and
above whose Annual Compensation exceeds (or is anticipated to exceed) $250,000
(or such greater or less amount as the Committee shall specify from time to
time, to be effective as of any future Plan Year) in any Plan Year; and or”

 

  2. Section 3.1(a)(iii)(C) is hereby amended and restated to read as follows:

 

“An Insurance Sales Agent whose Annual Compensation exceeds (or is anticipated
to exceed) $150,000 (or such greater or less amount as the Committee shall
specify from time to time, to be effective as of any future Plan Year) for such
Plan Year.”

 

  3. Section 3.2(a)(iv) is hereby amended and restated to read as follows:

 

“For Insurance Sales Agents described in Section 3.1(a)(iii)(C) above, all
amounts in excess of $150,000 (or such greater or less amount as the Committee
shall specify from time to time, to be effective as of any future Plan Year) of
Annual Compensation earned during the Plan Year subsequent to the year in which
such Employee executes a Participation Agreement in accordance with the terms of
Section 3.4; and”

 

IN WITNESS WHEREOF, the undersigned hereby executes this First Amendment to the
Plan this 5th day of October, 2012.

 

/S/    HAROON SAEED

Haroon Saeed Vice President, Compensation